                        UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF IDAHO



 MICHAEL HILL,
                                              Case Nos. 4:18-cv-00217-CWD
                   Plaintiff,                           4:18-cv-00249-CWD
 and
                                              MEMORANDUM DECISION AND
 KASEY A. JORGENSEN,                          ORDER

                   Plaintiff,

 v.

 UNION PACIFIC RAILROAD
 COMPANY,

                   Defendant.




                                  INTRODUCTION

       The Court has before it Union Pacific Railroad Company’s motions to dismiss.

Idaho residents Kasey Jorgensen and Michael Hill are employed by Union Pacific; each

was injured during the course and scope of his employment while working outside the

state of Idaho. Each sued Union Pacific in a separate action under the Federal Employers’

Liability Act (FELA), 45 U.S.C. § 51 et. seq., which provides remedies in the form of

money damages for on-the-job injuries incurred by employees not covered by state




MEMORANDUM DECISION AND ORDER - 1
workers’ compensation laws. Union Pacific moves to dismiss, claiming the Court lacks

personal jurisdiction over it. Fed. Rule Civ. P. 12(b)(2).

       The Court consolidated the matters for the purpose of determining the virtually

identical motions to dismiss, and finds the facts and legal arguments are adequately

presented in the briefs and record without the need for oral argument. Dist. Idaho Loc.

Civ. R. 7.1(d). After carefully considering the parties’ briefs and pertinent authorities, the

Court issues the following decision denying both motions.

                                                   FACTS 1

1.     Michael Hill

       Michael Hill is a resident and citizen of the state of Idaho, and he has been

employed by Union Pacific in Twin Falls, Idaho, since 2001. On December 16, 2016, he

was employed as a gang machinist. Although he resides in Twin Falls, Hill is required to

travel outside the state of Idaho for work on behalf of Union Pacific. Hill receives his

assignments from Union Pacific in Idaho, and his work is overseen in Idaho. Hill receives

his paycheck from Union Pacific in the state of Idaho, and he receives work benefits from

Union Pacific in the state of Idaho.

       On December 16, 2016, Union Pacific assigned Hill work from Twin Falls, Idaho,

and he reported to work in Kansas. Hill alleges he did not have the proper equipment to

remove a wheel off an axle from a tie crane, and he was forced to use a sledge hammer

instead. While swinging the sledge hammer, he injured his shoulder and bicep, and


       1
           The following facts are not disputed.



MEMORANDUM DECISION AND ORDER - 2
suffered injuries. Hill returned to Idaho and received the majority of his medical

treatment for his injuries in the Twin Falls area.

2.     Kasey Jorgensen

       Jorgensen is a resident and citizen of the state of Idaho, and he has been employed

by Union Pacific in Pocatello, Idaho, since 2011. Although he resides in Pocatello,

Jorgensen is required to travel outside the state for work on behalf of Union Pacific. Like

Hill, Jorgensen receives his assignments from Union Pacific in the state of Idaho, and his

work is overseen in the state of Idaho. When he travels from Pocatello to the place he is

assigned to work, Union Pacific reimburses him for his travel expenses. Jorgensen

receives his paycheck from Union Pacific in the state of Idaho, and he receives work

benefits from Union Pacific in the state of Idaho.

       On November 7, 2017, Jorgensen was working for Union Pacific as a roadway

machinist/heavy equipment mechanic. After receiving his work assignment in Pocatello,

he reported to work in Wyoming. While troubleshooting a fuel truck together with the

driver of the truck, Jorgensen checked under the hood. The truck driver slammed the

hood down, hitting Jorgensen between the shoulder blades and causing physical injuries.

Jorgensen received all of his medical treatment for his injuries in the Pocatello area after

the accident when he returned to Idaho.

3.     Union Pacific

       Union Pacific is a Delaware corporation with its headquarters and principal place

of business located in Omaha, Nebraska, where it also operates a central operations

center for train dispatching and network operations monitoring. Union Pacific operates in


MEMORANDUM DECISION AND ORDER - 3
twenty-three states, with a total rail system of 32,122 miles. Of its 32,122 miles of rail

trackage, 848 miles, or 2.64% of its total rail system, are located in Idaho. Union Pacific

employs 41,000 people. Of those employees, eight hundred employees, or 1.95% of the

company’s total workforce, are employed in the state of Idaho. Plaintiffs are two of these

eight hundred employees.

       Although both Hill and Jorgensen testified in their affidavits that Union Pacific

assigns work to them in Twin Falls and Pocatello, respectively, it is not clear whether

Union Pacific maintains offices or specific work sites in the state of Idaho. Union Pacific

is authorized by the Secretary of State to transact business in the state of Idaho, and it is

currently registered to do so. Decl. of Gabiola Ex. A. (Dkt. 18-2.) Union Pacific

maintains a registered agent for service of process in the state of Idaho as well. Decl. of

Gabiola Ex. B. (Dkt. 18-2.)

                                       DISCUSSION

1.     Motion to Dismiss Standard

       Under Fed. Rule Civ. P. 12(b)(2), Plaintiffs bear the burden of proving jurisdiction

is appropriate. Schwarzenegger v. Fred Martin Motor Co., 374 F.3d 797, 800 (9th Cir.

2004) (citing Sher v. Johnson, 911 F.2d 1357, 1361 (9th Cir. 1990)). Where “the

[defendant's] motion is based on written materials rather than an evidentiary hearing, ‘the

plaintiff need only make a prima facie showing of jurisdictional facts.’” Id. The Court

looks to the pleadings and affidavits to determine whether the plaintiff has made a prima

facie showing of personal jurisdiction. Id. “Although the plaintiff cannot ‘simply rest on

the bare allegations of its complaint,’ uncontroverted allegations in the complaint must be


MEMORANDUM DECISION AND ORDER - 4
taken as true.” Dole Food Co., Inc. v. Watts, 303 F.3d 1104, 1108 (9th Cir. 2002)

(quoting Amba Marketing Systems, Inc. v. Jobar Int'l, Inc., 551 F.2d 784, 787 (9th Cir.

1977)). “Conflicts between parties over statements contained in affidavits must be

resolved in the plaintiff's favor.” Schwarzenegger, 374 F.3d at 800 (citing AT&T v.

Compagnie Bruxelles Lambert, 94 F.3d 586, 588 (9th Cir. 1996)). See also Omega RV v.

RV Factory, LLC, No. 1:16-CV-00204-EJL, 2017 WL 1943952, at *2 (D. Idaho May 10,

2017); Wells Cargo, Inc. v. Transp. Ins. Co., 676 F. Supp. 2d 1114, 1118 (D. Idaho

2009).

2.       Personal Jurisdiction

         Plaintiffs have sued Union Pacific under the Federal Employers' Liability Act

(FELA), 45 U.S.C. § 51 et. seq. Under FELA, railroad workers can sue their employers

for personal injuries suffered at the hands of the employer or fellow employees. Liability

is founded upon common law concepts of negligence and injury, although Congress has

abrogated the common law defenses of contributory negligence and assumption of risk.

Consolidated Rail Corp. v. Gottshall, 512 U.S. 532 (1994). While contributory

negligence does not bar recovery, any damages awarded to the worker are reduced in

proportion to the amount of his or her negligence. 45 U.S.C. § 53.




MEMORANDUM DECISION AND ORDER - 5
       45 U.S.C. § 56 does not address personal jurisdiction over railroads. BNSF Ry. Co.

v. Tyrrell, 137 S.Ct. 1549, 1553 (2017). 2 “Absent an applicable federal statute governing

personal jurisdiction, the district court applies the law of that state in which the district

court sits.” Yahoo! Inc. v. La Ligue Contre Le Racisme Et L'Antisemitisme, 433 F.3d

1199, 1205 (9th Cir. 2006) (citing Fed. R. Civ. P. 4(k)(1)(A)). For an Idaho court to exert

jurisdiction over an out-of-state defendant, “two criteria must be met; the act giving rise

to the cause of action must fall within the scope of our long-arm statute and the

constitutional standards of due process must be met.” Saint Alphonsus Regional Medical

Ctr. v. State of Wash., 852 P.2d 491, 494 (Idaho 1992).

        “Because Idaho's long-arm statute, codified in Idaho Code § 5-514, allows a

broader application of personal jurisdiction than the Due Process Clause, the Court need

look only to the Due Process Clause to determine personal jurisdiction.” Wells Cargo,

Inc., 676 F. Supp. at 1118. “Thus, under Idaho law, the jurisdictional and federal due

process analyses are the same.” Id.

       Due process requires that a nonresident defendant have sufficient “minimum

contacts” with the forum state such that the exercise of jurisdiction “does not offend

traditional notions of fair play and substantial justice.” Int'l Shoe Co. v. Washington, 326


       2
           45 U.S.C. § 56 provides in relevant part:

                 Under this chapter an action may be brought in a district court of the
                 United States, in the district of the residence of the defendant, or in
                 which the cause of action arose, or in which the defendant shall be doing
                 business at the time of commencing such action. The jurisdiction of the
                 courts of the United States under this chapter shall be concurrent with
                 that of the courts of the several States.



MEMORANDUM DECISION AND ORDER - 6
U.S. 310, 316 (1945) (internal quotations and citation omitted). “[T]he constitutional

touchstone of the determination whether an exercise of personal jurisdiction comports

with due process remains whether the defendant purposefully established minimum

contacts in the forum State.” Asahi Metal Indus. Co. v. Superior Court of California,

Solano Cty., 480 U.S. 102, 108-109 (1987) (internal quotations and citations omitted).

“Jurisdiction is proper ... where the contacts proximately result from actions by the

defendant himself that create a substantial connection with the forum State.” Id. at 109

(internal quotations and citations omitted) (emphasis in original).

       Personal jurisdiction can be general or specific. Lake v. Lake, 817 F.2d 1416, 1420

(9th Cir. 1987). A court may assert general personal jurisdiction over foreign

corporations “when their affiliations with the State are so ‘continuous and systematic’ as

to render them essentially at home in the forum State.” Goodyear Dunlop Tires

Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011) (citing Int'l Shoe Co., 326 U.S. at

317). In contrast, specific personal jurisdiction is exercised when a state asserts personal

jurisdiction over a defendant in a lawsuit arising out of or related to the defendant's

contacts with the forum state. Helicoptores Nacionales de Columbia, S.A. v. Hall, 466

U.S. 408, 414 n.8 (1984). Specific jurisdiction depends on the quality and nature of the

defendant's contacts with the forum state in relation to the cause of action. Lake, 817 F.2d

at 1421.

       Plaintiffs do not contend the Court has general jurisdiction over Union Pacific.

Instead, Plaintiffs assert the Court has specific jurisdiction pursuant to Idaho Code § 5-

514(a). This statute confers personal jurisdiction over any person, firm, company,


MEMORANDUM DECISION AND ORDER - 7
association or corporation arising through the “transaction of any business within this

state which is hereby defined as the doing of any act for the purpose of realizing

pecuniary benefit or accomplishing or attempting to accomplish, transact or enhance the

business purpose or objective or any part thereof of such person, firm, company,

association or corporation.” Idaho Code § 5-514(a). Accordingly, the Court will address

only specific jurisdiction.

       The United States Court of Appeals for the Ninth Circuit analyzes specific

jurisdiction according to a three-prong test:

              (1) The non-resident defendant must purposefully direct his
              activities or consummate some transaction with the forum or
              resident thereof; or perform some act by which he
              purposefully avails himself of the privilege of conducting
              activities in the forum, thereby invoking the benefits and
              protections of its laws;
              (2) the claim must be one which arises out of or relates to the
              defendant's forum-related activities; and
              (3) the exercise of jurisdiction must comport with fair play
              and substantial justice, i.e. it must be reasonable.

Yahoo! Inc., 433 F.3d at 1205–06 (quoting Schwarzenegger v. Fred Martin Motor Co.,

374 F.3d 797, 802 (9th Cir. 2004)). Plaintiffs bear the burden of satisfying the first two

prongs of the test. See Menken v. Emm, 503 F.3d 1050, 1057 (9th Cir. 2007). If Plaintiffs

succeed in satisfying the first two prongs, the burden shifts to Union Pacific to “‘present a

compelling case’ that the exercise of jurisdiction would not be reasonable.” See id.

(quoting Schwarzenegger, 374 F.3d at 802); Wells Cargo, 676 F.Supp.2d at 1120

(applying three-prong test).




MEMORANDUM DECISION AND ORDER - 8
       A.     Purposeful Availment and Relatedness

       The first prong of the specific jurisdiction test is satisfied when “the defendant's

conduct and connection with the forum State are such that he should reasonably

anticipate being haled into court there.” Loral Terracom v. Valley Nat'l Bank, 49 F.3d

555, 560, (9th Cir. 1995) (quoting World–Wide Volkswagen Corp. v. Woodson, 444 U.S.

286, 297 (1980)). In determining whether the first prong has been met, the Ninth Circuit

distinguishes between cases arising out of tort and those arising out of contract. While a

purposeful direction analysis is used in tort cases, see Schwarzenegger, 374 F.3d at 802–

03, a purposeful availment analysis is used in contract cases. See Boschetto, 539 F.3d at

1016; Roth v. Garcia Marquez, 942 F.2d 617, 621 (9th Cir. 1991); McGlinchy v. Shell

Chemical Co., 845 F.2d 802, 817 (9th Cir. 1988).

       A showing that a defendant purposefully availed himself of the privilege of doing

business in a forum state typically consists of evidence of the defendant's actions in the

forum, such as executing or performing a contract there. Schwarzenegger, 374 F.3d at

802. By taking such actions, a defendant “purposefully avails itself of the privilege of

conducting activities within the forum State, thus invoking the benefits and protections of

its laws.” Hanson v. Denckla, 357 U.S. 235, 253 (1958). In return for these “benefits and

protections,” a defendant must—as a quid pro quo—“submit to the burdens of litigation

in that forum.” Burger King Corp. v. Rudzewicz, 471 U.S. 462, 476 (1985).

       A showing that a defendant purposefully directed his conduct toward a forum

state, by contrast, usually consists of evidence of the defendant's actions outside the

forum state that are directed at the forum, such as the distribution in the forum state of


MEMORANDUM DECISION AND ORDER - 9
goods originating elsewhere. Schwarzenegger, 374 F.3d at 803 (citing Keeton v. Hustler

Magazine, Inc., 465 U.S. 770, 774–75 (1984) (finding purposeful direction where

defendant published magazines in Ohio and circulated them in the forum state, New

Hampshire)).

       The second prong, relatedness, requires application of a “but for” test. Melaleuca,

Inc. v. Hansen, No. CV07-212-E-EJL, 2008 WL 2788470, at *12 (D. Idaho July 18,

2008) (citing Harris Rutsky & Co. Ins. Servs., Inc. v. Bell & Clements Ltd., 328 F.3d

1122, 1131–32 (9th Cir. 2003)). “[A] single forum state contact can support jurisdiction if

the cause of action arises out of that particular purposeful contact of the defendant with

the forum state.” Menken, 503 F.3d at 1060 (citing Yahoo! Inc., 433 F.3d at 1210)

(internal quotation marks omitted).

       Union Pacific argues that the United States Supreme Court’s holding in BNSF Ry.

Co. v. Tyrrell, 137 S.Ct. 1549 (2017), directs the outcome here, and the Court should find

it lacks personal jurisdiction. In Tyrrell, a North Dakota resident employed by the BNSF

Railway Company as a conductor sued in a Montana state court for injuries he sustained

while working for BNSF in Amarillo, Texas. BNSF is incorporated in Delaware and has

its principal place of business in Texas. The Supreme Court considered only whether

Montana had general jurisdiction over BNSF, and held that it did not, because the

plaintiff’s claims were unrelated to any activity by the plaintiff or BNSF occurring in

Montana. 137 S.Ct. at 1559. However, the court found that “the business BNSF does in

Montana is sufficient to subject the railroad to specific personal jurisdiction in that State

on claims related to the business it does in Montana.” Id. Thus, Tyrrell does not foreclose


MEMORANDUM DECISION AND ORDER - 10
a determination that specific jurisdiction exists over Union Pacific arising out of

Plaintiffs’ employment relationship with Union Pacific in Idaho.

       Union Pacific attempts to distinguish Overfelt v. BNSF Railway Co., No. 15-1239-

EFM-KGG, 2016 WL 1045477 (D. Kan. Mar. 15, 2016), relied upon by Plaintiffs, in

which the District Court in Kansas determined BNSF’s contacts with Kansas established

specific personal jurisdiction. In Overfelt, the plaintiff resided in Kansas, and worked as a

conductor employee for BNSF. The plaintiff was hired by BNSF in Kansas, assigned

work in and from Kansas, and was required to report for work in Kansas. On June 10,

2013, he reported to work in Kansas. The following day, the plaintiff was working as a

conductor in BNSF’s Amarillo, Texas, yard, and suffered injuries upon being thrown

from a gondola car to the ground. The plaintiff traveled back to Kansas and his work

ended for the day in Kansas, several hours after he was injured in Texas.

       Overfelt sued BNSF in the District of Kansas, alleging that his injuries arose out

of his employment relationship with BNSF. The court held that it could exercise specific

jurisdiction over BNSF, because BNSF had substantial connections with Kansas related

to the plaintiff’s cause of action. 2016 WL 1045477 at *3. Specifically, the court found

that BNSF created the contact with Kansas as it “became an employer of an individual in

the state of Kansas,” and the plaintiff was trained, supervised, and assigned work in

Kansas. Id. Finding that the plaintiff’s injuries arose “out of his employment relationship

with Defendant and the injuries he sustained during his employment with Defendant and

while on the job,” the court found that BNSF purposefully directed activities toward the




MEMORANDUM DECISION AND ORDER - 11
state of Kansas. Id. at *4. 3 The court found that minimum contacts existed to satisfy

specific personal jurisdiction. Id. The court did not address the reasonableness factor, as

BNSF did not raise the issue and therefore failed to meet its burden. Id. at *5.

        The Court finds Overfelt persuasive. Here, much like Overfelt, Union Pacific

employed Plaintiffs in Idaho, they reported for work in Idaho, they received their

paychecks in Idaho, and Union Pacific employees directed their work activities in Idaho.

Union Pacific employs approximately eight hundred employees in Idaho and has a

registered agent for service of process in Idaho. Just as in Overfelt, Union Pacific created

the contact with Idaho as it became the employer of several hundred individuals,

including Hill and Jorgensen, in the state of Idaho. By hiring Idaho residents, and

receiving in return certain benefits, privileges, or protections from Idaho in connection

with Plaintiffs’ employment, the traditional “quid pro quo justification for finding

purposeful availment” exists. See Schwarzenegger, 374 F.3d at 803. And, “but for” the

employment relationship with Union Pacific, Plaintiffs’ injuries would not have occurred.

        Union Pacific does not dispute the nature and extent of its contacts with both Hill

and Jorgensen in connection with their employment in the state of Idaho. Unlike the facts

in Tyrrell, both Hill and Jorgensen allege injury related to Union Pacific’s business



        3
           Although the Overfelt court utilized language suggesting application of a purposeful direction
analysis, it is clear the court applied what would be understood in the Ninth Circuit as a purposeful
availment analysis. See OMI Holdings, Inc. v. Royal Ins. Co. of Canada, 149 F.3d 1086, 1092 (10th Cir.
1998) (explaining purposeful availment “requires us to determine whether the evidence Plaintiff presented
to the district court demonstrated that Defendants purposely availed themselves of the privilege of
conducting business in Kansas. Purposeful availment requires actions by the Defendant which ‘create a
substantial connection with the forum state.’”).



MEMORANDUM DECISION AND ORDER - 12
activities in Idaho as their employer, despite the location of the accidents that resulted in

physical injuries in each case. Plaintiffs point to more than their residency in Idaho to

satisfy the requirements for specific jurisdiction—specifically, their respective

employment relationships with Union Pacific formed in Idaho, their receipt of work

assignments in Idaho, and their receipt of work-related compensation and benefits in

Idaho. Here, the business Union Pacific does in Idaho is sufficient to subject Union

Pacific to specific jurisdiction in Idaho, as the claims arise out of Plaintiffs’ employment

relationship (or contract as alleged by Plaintiffs) with Union Pacific in Idaho. Moreover,

there would be no question the Court could exercise personal jurisdiction over Union

Pacific had Plaintiffs been injured in Idaho while working for Union Pacific; that they

were assigned work elsewhere is of no consequence under the facts here and as supported

by the holding in Overfelt.

       Union Pacific argues the Court should not rely upon Overfelt, because the case

was decided prior to Tyrrell and therefore preempted. However, the Court finds Overfelt

is consistent with Tyrrell, because Overfelt decided the issue of specific jurisdiction,

while Tyrrell did not. The Supreme Court in Tyrrell specifically noted that, in certain

cases where claims are brought related to the railroad’s business in a particular state, such

might be sufficient to subject the railroad to specific personal jurisdiction. 137 S.Ct. at

1559. The two holdings are consistent, as Overfelt found that BNSF’s activities in

Kansas, where it employed the plaintiff, were sufficient to subject the railroad to specific

personal jurisdiction there, while the Tyrrell Court decided Montana could not exercise




MEMORANDUM DECISION AND ORDER - 13
general jurisdiction over BNSF when neither the plaintiff nor the claim had any

connection to Montana. 4

        Further, the Court has persuasive authority of its own in a similar case. In Wood v.

Kinetic Sys., Inc., No. 1:09-cv-579-CWD, 2010 WL 893647 (D. Idaho Mar. 9, 2010), the

Court found the first two prongs of the specific jurisdiction test were satisfied when an

out-of-state corporation hired an Idaho resident as its employee. In that case, the plaintiff

met his burden of showing that the defendant’s conduct satisfied both the purposeful

availment and relatedness prongs, because the employer hired an Idaho resident; paid

local union dues to the local union in Idaho; paid wages and taxes to Idaho; advertised its

services to Idaho companies; and the plaintiff’s cause of action arose out of the

employment agreement. Id. at *6. See also Sheets v. Integrated Information Utility Sys.,

Inc., No. CV98-1328-KI, 1999 WL 317274 at *1 (D. Or. June 17, 1999 (finding Oregon

had jurisdiction over out-of-state corporation that hired a worker allowed to telecommute

from her home in Oregon on the grounds that the employer had created a continuing

relationship and obligation with a citizen of another state.).

        The Court therefore finds that sufficient minimum contacts exist between Idaho

and Union Pacific to confer specific personal jurisdiction.

        4
           Union Pacific directs the Court to DeLeon v. BNSF Ry. Co., 426 P.3d 1 (D. Mont. 2018),
arguing that the court there held no personal jurisdiction existed in a case similar to the one before the
Court. However, upon review of DeLeon, the facts are akin to those in Tyrrell, not Overfelt. In DeLeon,
several employees injured while working for the railroad sued BNSF in Montana state court. None of the
plaintiffs were employed by BNSF in Montana, and all were injured while working in states other than
Montana. The court held that BNSF’s business activities, standing alone, were insufficient to confer
general personal jurisdiction over BNSF by Montana state courts. 426 P.3d at 9. The court did not
consider the issue of specific personal jurisdiction. Accordingly, DeLeon is distinguishable from the two
cases before the Court based upon the facts and the issue decided.



MEMORANDUM DECISION AND ORDER - 14
       B.     Reasonableness

       Because Plaintiffs have satisfied the first two prongs of the test for specific

personal jurisdiction, the burden shifts to Union Pacific “to ‘present a compelling case’

that the exercise of jurisdiction would not be reasonable.” Menken, 503 F.3d at 1057

(quoting Schwarzenegger, F.3d 374 at 802). To determine the reasonableness of

exercising jurisdiction over a defendant, the court considers the following factors:

                  (1) the extent of the defendant's purposeful interjection
                  into the forum state's affairs; (2) the burden on the
                  defendant of defending in the forum; (3) the extent of
                  conflict with the sovereignty of the defendant's state; (4)
                  the forum state's interest in adjudicating the dispute; (5)
                  the most efficient judicial resolution of the controversy;
                  (6) the importance of the forum to the plaintiff's interest in
                  convenient and effective relief; and (7) the existence of an
                  alternative forum.

Id. (quoting CE Distrib., LLC v. New Sensor Corp., 380 F.3d 1107, 1112 (9th Cir. 2004)).

As to the first factor, some decisions in the Ninth Circuit “have suggested that once the

minimum contacts threshold is met the degree of intrusion into the forum becomes

irrelevant.” Core–Vent Corp. v. Nobel Indus. AB, 11 F.3d 1482, 1488 (9th Cir. 1993)

(citing Corporate Inv. Bus. Brokers v. Melcher, 824 F.2d 786, 787 (9th Cir. 1987)).

However, other decisions provide that, “[e]ven if there is sufficient ‘interjection’ into the

state to satisfy the [purposeful availment prong], the degree of interjection is a factor to

be weighed in assessing the overall reasonableness.” Core–Vent Corp., 11 F.3d at 1488

(9th Cir. 1993) (quoting Ins. Co. of N. Am. v. Marina Salina Cruz, 649 F.2d 1266, 1271

(9th Cir. 1981)) (alterations in original).




MEMORANDUM DECISION AND ORDER - 15
       Union Pacific did not address the reasonableness factor in its briefing.

Consequently, Union Pacific failed to meet its burden that the exercise of personal

jurisdiction over it in either of these two cases would not be reasonable. See Overfelt,

2016 WL 1045477 at *5.

                                     CONCLUSION

       Based upon the foregoing, both motions to dismiss will be denied.



                                         ORDER

       NOW THEREFORE IT IS HEREBY ORDERED:

       1)     Defendant’s Motion to Dismiss (Case No. 4:18-cv-00217-CWD, Dkt. 14) is

              DENIED.

       2)     Defendant’s Motion to Dismiss (Case No. 4:18-cv-00249-CWD, Dkt. 17) is

              DENIED.

       3)     The Court will conduct a telephonic status conference with the parties for

              the purpose of amending the scheduling order in both matters.



                                                  DATED: January 24, 2019


                                                  _________________________
                                                  Honorable Candy W. Dale
                                                  United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 16
